Justice EID,
dissenting.
The majority views this case as a conflict between the town and the district over which entity is better equipped to provide a water system to the residents of South Fork-a conflict that it must resolve, or the residents will go without water. Maj. op. at 468, 472-73. Yet the legislature has expressly set forth a non-judicial remedy for precisely this sort of situation. When a municipality (here, the town) wishes to proceed with a water system over the objection of another municipality with whom it shares a service area (here, the district), it may do so by petitioning to exclude the shared territory from the other municipality. § 32-1-502, C.R.S. (2010). Because the majority's "pick a winner" approach nullifies the legislature's exclusion remedy, I respectfully dissent from its opinion.
Under the municipal permission statute, section 31-85-402(1)(b), C.R.S. (2010), a municipality has the power to operate a water system "within and without the territorial boundaries of the municipality," but "no water service ... shall be furnished in any other municipality unless the approval of such other municipality is obtained as to the territory in which the service is to be rendered." I agree with the majority that this statute requires the town to obtain the approval of the district before it operates a water system in a service area they share in common.1 I disagree, however, with the majority's holding that the district cannot withhold its approval under the cireumstances of this case.
Importantly, the statute on its face places no restrictions on the grounds for which a municipality may withhold its approval. The majority relies on Town of Sheridan v. Valley Sanitation Dist., 137 Colo. 315, 324 P.2d 1038 (1958), to hold that the district's actions constituted an unreasonable exercise of the veto power. In Town of Sheridan, we recognized the unqualified nature of the approval language, but found that such an "absolute [statutory] right of veto on the part of a municipality" presented an "irreconcilable conflict" with the exercise of constitutional eminent domain authority by another municipality. Id. at 322, 324 P.2d at 1042. There, *475a town withheld its approval from a sanitation district that sought to condemn rights of way and easements through two public streets of the town to construct a sewer line. We noted that it was our duty to interpret the municipal permission statute consistent with the grant of condemnation authority to the district, which, by its nature, is exercised "without the consent of the [property] owner." Id. at 322, 324 P.2d at 1041-42 (emphasis omitted). "If a reasonable interpretation ... that will avoid constitutional conflict ... is at hand," we observed, "we should adopt it." Id. at 321, 324 P.2d at 1041. In reconciling the district's eminent domain authority with the town's statutory right to withhold its approval, we held that the town must exercise its veto power of the proposed condemnation consistent with "a proper exercise of [its] police powers," for example, "it may require reasonable, safe and healthful construction methods." Id. at 321, 324 P.2d at 1041.
We found, however, that the town had withheld its approval not out of a "concer[n] with either the health, welfare or safety of [its] inhabitants," but rather in an effort to extract "exorbitant demands" from the sanitation district, including that it furnish taps to the entire town at a fee set by the town, not the district. Id. at 817, 322, 824 P.2d at 1040, 1042. We held that a municipality cannot engage in such rent-seeking behavior pursuant to the police power. Id. at 322, 824 P.2d at 1042. Ultimately, we concluded that the municipal permission statute "recognize{d] the inherent power of a municipality to exercise its police power reasonably to protect its inhabitants," which the town had not done. Id. at 322, 824 P.2d at 1042.
This case simply does not implicate the concerns we identified in Town of Sheridan, as the district is not attempting to withhold its approval of an exercise of the town's eminent domain power. Moreover, even if Town of Sheridan applies to this case, the appropriate inquiry is whether the district withheld its approval of the town's water project reasonably-ie., consistent with the police power to protect the health, safety, and welfare of the inhabitants of the municipality-or whether it was attempting to extract unreasonable concessions. Here, that standard is easily met: the district believes that the centralized water system it proposes will better serve the residents of South Fork than the piecemeal system that the town seeks to operate. See § 82-1-102(1), C.R.S. (2010) (creating special districts to "promote the health, safety, prosperity, security, and general welfare" of their inhabitants). Unlike the situation in Town of Sheridan, the district is not pressing the town to make unreasonable financial concessions, nor is it attempting to obtain below-market service for its residents. The town and the district simply have a disagreement over how to accomplish the goal of furnishing a water system to their inhabitants.
The majority, however, stretches Town of Sheridan far beyond its roots to couch reasonableness as a contest of willingness and ability, holding that it was unreasonable for the district to withhold its approval of the town's proposed system because the town is better equipped to provide a system. The majority therefore turns Town of Sheridan into something akin to a "can and will" test, but with a competitive aspect. See generally Pagosa Area Water & Sanitation Dist. v. Trout Unlimited, 170 P.3d 307, 316 (Colo.2007) (enumerating factors to be considered in determining whether a water district "can and will" complete a water project with diligence and within a reasonable time). It declares the town the "winner," as it has a "realistic possibility of operating a water system in the near future." Maj. op. at 472. Indeed, "(als part of its subdivision approval process ... [the town] signed three agreements requiring the dedication of water systems to the town," and it signed three letters of intent for the acquisition of private water systems, although two have since expired. Id. The district, by contrast, "took preliminary planning steps toward furnishing water service," but "failed to budget funds" for building the system. Id. Town residents need water, the majority concludes, and the town should provide it by whatever means necessary. - Id. at 478-74.
Neither the statute nor Town of Sheridan contemplates that a district court should sit in judgment of districts' competing water *476system proposals. In fact, such a judicial "pick a winner" approach is entirely inconsistent with the goal of the municipal permission statute, which is "to avoid inefficient duplication" of effort in building facilities. Maj. op. at 470-71. Under the majority's approach, a district will necessarily need to invest in the creation of a water system to maintain priority over another district with which it overlaps. To put it differently, overlapping districts each will have to take substantial steps toward building a water system, or risk being preempted by the other district. Pagosa, 170 P.3d at 316 (describing the "can and will" test). The "can and will" test makes sense when districts work cooperatively to build a water system, see, eg., Pagosa, 170 P.3d at 310-11, but it has no place in a case such as this, where such cooperation is lacking.
The majority posits that, if the judiciary fails to step in, the conflict between the town and the district will continue, and the town's residents will be without water. Maj. op. at 4732 Yet the legislature has crafted a nonjudicial remedy for this very situation. Section 32-1-502 provides an exclusion remedy, under which a municipality may exclude itself from the territory of a special district,. In this case, the town's Board of Trustees initiated exelusion proceedings by filing a petition in district court, but later abandoned the proceedings when residents of the town petitioned that a special election be held on the question. § 82-1-502(5)(a); maj. op. at 467-68. In its First Amended Answer, the town noted that due to "recent election results, information in recent local news media, and representations of citizens of the District," it was in the best interest of the town's inhabitants to withdraw the petition for exclusion. The town's inability to rally sufficient citizen support for exclusion proceedings, however, does not provide a justification for the cere-ation of a substitute judicial remedy3 Because the majority creates a judicial remedy where a statutory remedy already exists, I respectfully dissent from its opinion.
I am authorized to state that Justice COATS joins in this dissent.

. Like the majority, I too would reject the town's argument that would limit the approval requirement to only those situations in which a municipality seeks to provide service outside of its territorial boundaries. Maj. op. at 470-71; § 31-35-402(1)(b). The first clause of the statute permits a municipality to operate water facilities "within and without the territorial boundaries of the municipality." The second clause limits that authority by stating that "no water service ... shall be furnished in any other municipality" without the other municipality's approval. Read together, a municipality's authority to provide water service is subject to the approval of any other municipality with co-existent territory within and without the municipality's territorial boundaries. If the intent of the statute was to limit the approval requirement to extraterritorial service, as the town argues, the language of the second clause would read "in any other municipality beyond the municipality's territorial boundaries."


. The town's water needs are currently being served by individual wells or by small private community systems maintained by local water providers, as the majority implicitly acknowledges. Maj. op. at 472 (noting that the town has "signed three letters of intent to acquire currently operating private water systems").


. The town's initiation of exclusion proceedings demonstrates that, contrary to the majority's suggestion, maj. op. at 473, the town understood that exclusion was the proper remedy in this situation. The majority mistakenly suggests that the language of section 32-1-502 contains an "existing service" requirement. Id. at 473-74. In fact, the language contains no such requirement, permitting "any municipality wherein territory within a special district is located ... [to] petition the court for exclusion of the territory described in the petition from the special district." § 32-1-502(1)(a).